Case 2:18-cv-07252-DSF-DFM Document 64 Filed 04/06/21 Page 1 of 2 Page ID #:1097




                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                               WESTERN DIVISION



   JOSEPH CHANDLER DAVALL,                 No. CV 18-07252-DSF (DFM)

            Petitioner,                    Order Accepting Report and
                                           Recommendation of United States
               v.                          Magistrate Judge

   WARREN MONTGOMERY,

            Respondent.



        Under 28 U.S.C. § 636, the Court has reviewed the Petition, the other
  relevant records on file herein, and the Report and Recommendation of the
  United States Magistrate Judge. No objections to the Report and
  Recommendation were filed, and the deadline for filing objections has passed.
  The Court accepts the report, findings, and recommendations of the Magistrate
  Judge.
        IT IS THEREFORE ORDERED that Petitioner’s Motion to Amend is
  granted as to Grounds One through Seven of the First Amended Petition and
  denied as to Ground Eight. This leaves Grounds One through Seven as the
  operative habeas petition.
Case 2:18-cv-07252-DSF-DFM Document 64 Filed 04/06/21 Page 2 of 2 Page ID #:1098




        IT IS FURTHER ORDERED that Respondent file an Answer to the
  First Amended Petition with forty-five (45) days of service of this order.
  Petitioner may file a Reply within thirty (30) days of service of the Answer.



         Date: April 6, 2021                   ___________________________
                                               Dale S. Fischer
                                               United States District Judge




                                          2
